        Case 2:08-cr-00100-KJD-DJA Document 104 Filed 08/28/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:08-cr-00100-KJD-DJA
 4
                  Plaintiff,                         ORDER
 5
           v.
 6
     HAROLD THRASH,
 7
                  Defendant.
 8
 9
10         IT IS ORDERED that the revocation hearing currently scheduled for Tuesday,

11                                                                 10/20/2020
     September 15, 2020 at 9:00 a.m., be vacated and continued to ________________________ at

12                10 30 __.m.
     the hour of ___:___ a
13                    28th day of __________
           DATED this ___          August    2020.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
